Citation Nr: 0740553	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent, and to an effective date earlier than August 28, 
2002, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran had active military service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD with an evaluation of 30 percent effective August 28, 
2002.  

In November 2007 the veteran appeared at the New Orleans RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

As noted before, in February 2003 the RO issued a rating 
decision granted service connection for PTSD with an 
evaluation of 30 percent effective August 28, 2002.  In 
correspondence received by the RO in June 2003 the veteran 
stated as follows:

Consider this my notice of disagreement 
to rating decision dated 2-14-03 which 
awarded service connection of PTSD at a 
rate of 30 percent . . . Request you 
reconsider your decision and award a 
higher rating for PTSD and an earlier 
effective date or provide me with a 
statement of the case that I may file a 
formal appeal.  [emphasis added].

The Board notes that this communication from the veteran 
complies with regulatory provisions for a notice of 
disagreement (NOD) with regard to downstream elements of the 
veteran's claim for service connection for PTSD.  See 38 
C.F.R. § 20.201 (2007); Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing that expresses 
disagreement with an RO decision); see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that an NOD 
that raises an issue not previously covered by 
section 5103(a) notice given by VA upon receipt of a 
substantially complete application but that relates to the 
claim evidenced by that application constitutes a 
"downstream element" of that claim).  

In March 2006 the RO issued a statement of the case with 
regard to the veteran's request for a rating in excess of 30 
percent; however, a statement of the case has not been issued 
with regard to the veteran's request for an earlier effective 
date.  See 38 CFR § 19.29.  The case must therefore be 
remanded for compliance with 38 CFR § 19.29.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  Notice to the veteran that 
advises him of how VA determines disability ratings and 
effective dates should also be issued.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006) (holding 
that notice cannot be cobbled together out of unrelated 
decisional and post-decisional documents, such as rating 
decisions and statements of the case).  

In addition to the foregoing, the veteran testified during 
his November 2007 Board hearing that his PTSD symptoms have 
worsened since his last C&P examination done in October 2004.  
In fact, he testified that he is no longer working.  He also 
testified that he has applied for Social Security 
Administration disability benefits.  On remand the veteran 
should be scheduled for a new examination to determine the 
severity of his PTSD disability.  38 C.F.R. § 3.327.  Request 
should also be made for Social Security disability decisional 
documents and medical records, if any.  38 C.F.R. § 3.159.  
PTSD treatment records compiled since March 2005 by the New 
Orleans-Baton Rouge Veterans' Affairs Medical Center (VAMC) 
should also be obtained and associated with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue a statement of the case to the 
veteran and his representative regarding 
the issue of an earlier effective date for 
PTSD, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

2.  Issue notice to the veteran in 
compliance with Dingess/Hartman v. 
Nicholson which advises him of how VA 
determines disability ratings and 
effective dates.

3.  Request medical records from the New 
Orleans VAMC dating from March 24, 2005.  
Also attempt to obtain any other 
psychiatric treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

4.  Contact the Social Security 
Administration and request a copy of the 
decisional documents and medical records 
upon which the veteran's Social Security 
disability benefits, if any, are based.  
The veteran may wish to help expedite this 
action by providing any Social Security 
disability decisional documents in his 
possession.  If no such documents, the 
claims file should be documented 
accordingly.

5.  Schedule the veteran for an appropriate 
examination with regard to his claim for an 
increased rating for PTSD.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to inform as to the 
nature and severity of the veteran's PTSD 
symptoms, and the impact of the veteran's 
symptoms on his occupational and social 
functioning.  The examiner should also 
determine and report the veteran's GAF 
score.  

6.  After taking any other action deemed 
advisable, the RO should readjudicate 
claim(s) that are in appellate status.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



